IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-17,446-09


MICHAEL GENORD WASHINGTON, Relator

v.


HARRIS COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
CAUSE NO. 371407 IN THE 228TH DISTRICT COURT
HARRIS COUNTY



 Per curiam.


O R D E R



 This is an original application for a writ of mandamus. Relator contends that on
February 28, 2006, he filed an application for a writ of habeas corpus in cause number
371407 in the 228th District Court of Harris County, but that more than thirty-five days have
elapsed and the application has not been forwarded to the Court of Criminal Appeals.
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action. The respondent, District Clerk
of Harris County, is ordered to file a response with this Court within thirty days by
submitting the record on such habeas corpus application or a copy of a timely-entered order
designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim.
App. 1992), Martin v. Hamlin, 25 S.W.3rd 718 (Tex. Crim. App. 2000); or by stating the
nature of any applications filed by Relator such that they are not filed pursuant to Article
11.07, § 3, Tex. Code Crim. Proc., or that no applications by Relator have been filed. This
application for writ of mandamus is held in abeyance pending compliance with this order.
 IT IS SO ORDERED this the 9th day of August, 2006.

DO NOT PUBLISH